UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents Table of Contents 1 - Press Release 3 Highlights 4 Main Infotmation 6 Ratings 8 Net Income VS. Adjusted Net Income 8 Summarized Analysis of Adjusted Income 9 Economic Scenario 21 Main Economic Indicators 22 Guidance 23 Statement of Income vs. Managerial Income vs. Adjusted Income 24 2 - Economic and Financial Analysis 27 Balance Sheet 28 Adjusted Statement of Income – Consolidated 29 Financial Margin – Interest and Non-Interest 29 – Financial Margin - Interest 30 • Loan Financial Margin - Interest 32 • Funding Financial Margin - Interest 48 • Securities/Other Financial Margin - Interest 53 • Insurance Financial Margin - Interest 53 – Financial Margin – Non-Interest 54 Insurance, Private Pension Plans and Savings Bonds 55 – Bradesco Vida e Previdência 62 – Bradesco Saúde – Consolidated 64 – Bradesco Capitalização 65 – Bradesco Auto/RE 67 Fee and Commission Income 69 Administrative and Personnel Expenses 75 – Coverage Ratio 78 Tax Expenses 78 Equity in the Earnings (Losses) of Unconsolidated Companies 79 Operating Result 79 Non-Operating Result 80 3 - Return to Shareholders 81 Sustainability 82 Investor Relations Area – RI 82 Corporate Governance 83 Bradesco Shares 83 Main Indicators 85 Weighting in Main Stock Market Indexes 86 Dividends / Interest on Shareholders’ Equity – JCP 86 4 - Additional Information 87 Products and Services Market Share 88 Compulsory/Liabilities 89 Investments in Infrastructure, Information Technology and e Telecommunications 90 Risk Management 91 Capital Adequacy Ratio (Basel II) 91 5 - Independent Auditors’ Report 93 Limited assurance report from independent auditors on the supplementary accounting information 94 6 - Financial Statements, Independent Auditor’s Report and Report of the Fiscal Council 95 Consolidated Financial Statements 96 Bradesco 1 Forward-Looking Statements This Report on Economic and Financial Analysis contains forward-looking statements relating to our business. Such statements are based on management’s current expectations, estimates and projections about future events and financial trends, which could affect our business. Words such as: “believes,” “anticipates,” “plans,” “expects,” “intends,” “aims,” “evaluates,” “predicts,” “foresees,” “projects,” “guidelines,” “should” and similar expressions are intended to identify forward-looking statements. These statements, however, do not guarantee future performance and involve risks and uncertainties, which could be beyond our control. Furthermore, certain forward-looking statements are based on assumptions that, depending on future events, may prove to be inaccurate. Therefore, actual results may differ materially from the plans, objectives, expectations, projections and intentions expressed or implied in such statements. Factors which could modify actual results include, among others, changes in regional, national and international commercial and economic conditions; inflation rates; increase in customer delinquency on the account of borrowers in loan operations, with the consequent increase in the allowance for loan losses; loss of funding capacity; loss of clients or revenues; our capacity to sustain and improve performance; changes in interest rates which could, among other events, adversely affect our margins; competition in the banking sector, financial services, credit card services, insurance, asset management and other related sectors; government regulations and fiscal matters; disputes or adverse legal proceedings or rulings; as well as credit risks and other loan and investment activity risks. Accordingly, the reader should not rely excessively on these forward-looking statements. These statements are valid only as of the date they were prepared. Except as required under applicable legislation, we assume no obligation whatsoever to update these statements, whether as a result of new information, future events or for any other reason. Few numbers of this Report were submitted to rounding adjustments. Therefore, amounts indicated as total in certain charts may not correspond to the arithmetic sum of figures preceding them. 2 Report on Economic and Financial Analysis - March 2011 Highlights The main figures obtained by Bradesco in the first quarter of 2011 are presented below : quarter of 2011, of which R$104 million as month ly dividends paid and R$820 million provisioned. The Financial Margin reached R$9.362 billion , up 21.8% in comparison to the first quarter of The Delinquency Ratio over 90 days stood at 3.6%, down 0.8 p.p. from March 2010. The Efficiency Ratio (6) stood at 42.7% (41.2% in March 2010) and in the concept of “adjusted-to-risk” ratio stood at 52.1% in March 2011 (55 .4% in March 2010). Insurance Written Premiums, Pension Plan Contributions and Savings Bond Income totaled R$7.850 billion in the first quarter of 2011, up b y 9.1% over the same period in 2010. Technical provisions stood at R$89.980 billion, equal to 30.4% of the Brazilian insurance market (reference date: January/11). Investments in infrastructure, information technology and telecommunication amounted to R$865 million in the first quarter of 2011, for growth of 13.1% when compared to the same period in the previous year. Taxes and contributions, including social security, paid or provisioned, amounted to R$4.973 billion, of which R$1.745 billion corresponded to taxes withheld and collected from third parties and R$3.228 billion based on the activities of Bradesco O rganization, equivalent to 117.9% of Adjusted Net Income (1) . Banco Bradesco has an extensive distribution network in Brazil, with 6,619 Service Points (3,651 Branches, 1,308 PABs and 1,660 PAAs). Customers can also use 1,588 PAEs, 27,649 Bradesco Expresso service points, 6,218 Banco Postal (Postal Ba nk) branches, 32,514 own ATMs in the Bradesco Dia&Noite network and 11,749 ATMs shared with other banks (7) . Adjusted Net Income (1) in the first quarter of was R$2.738 billion (an increase of 27.5% compared to R$2.147 billion in the same period of 2010), corresponding to earnings per share of R$2.72 in thelast 12 months and Return on Average Shareholders’ Equity (2) of 24.2%. Adjusted Net Income was composed of R$1.977 billion from banking activities, which represented 72% of the total, and R$761 million from insurance, private pension plans and savings bond operations, which accounted for 28% of the total. On March 31, 2011, Bradesco’s market capitalization stood at R$117.027 billion (3) , while the value of preferred shares rose by 15.7% (4) in the last 12 months, against a 2.5% depreciation of the Ibovespa index. Total Assets stood at R$675.387 billion in
